UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13OR 15(d)OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION13OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54355 AmpliTech Group, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4566352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 35 Carlough Road. #3 Bohemia, NY 11716 (address of principal executive offices)(Zip Code) 631-521-7831 (Registrant’s telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of August 6, 2015, the registrant had 46,136,326 shares of common stock, par value $0.001 per share, issued and outstanding. AMPLITECH GROUP, INC. QUARTERLY REPORT ON FORM 10-Q JUNE 30, 2015 TABLE OF CONTENTS PAGE PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Default Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements AmpliTech Group, Inc. Condensed Consolidated Balance Sheets As of June 30, 2015 and December 31, 2014 June 30, December 31, 2015 2014 Assets (Unaudited) Current Assets Cash and cash equivalents $ 20,923 $ 19,162 Accounts receivable, net 131,214 133,388 Inventory, net 156,349 163,870 Prepaid expenses 10,539 6,825 Total Current Assets 319,025 323,245 Property and equipment, net 101,149 115,843 Security deposits 5,375 5,375 Total Assets $ 425,549 $ 444,463 Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable and accrued expenses $ 93,885 $ 99,078 Customer deposits 97,610 87,676 Payroll taxes payable 1,157 665 Notes payable 26,958 26,958 Factor financing 38,312 68,836 Current portion of capital leases - 23,886 Due to officer 36,291 46,291 Total Current Liabilities 294,213 353,390 Total Liabilities 294,213 353,390 Commitments and Contingencies - - Stockholders' Equity Series A convertible preferred stock, par value $.001, 401,000 shares authorized, 1,000 shares issued and outstanding, respectively 1 1 Series B convertible preferred stock, par value $.001, 75,000 shares authorized, 0 shares issued and outstanding, respectively - - Common Stock, par value $.001, 500,000,000 shares authorized, 46,136,326 shares issued and outstanding, respectively 46,136 46,136 Additional paid-In capital 1,631,976 1,631,976 Accumulated deficit (1,546,777 ) (1,587,040 ) Total Stockholders' Equity 131,336 91,073 Total Liabilities and Stockholders' Equity $ 425,549 $ 444,463 See accompanying notes to the condensed consolidated financial statements 4 AmpliTech Group, Inc. Condensed Consolidated Statements of Operations For The Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) For The Three Months Ended For The Six Months Ended June 30, June 30, June 30, June 30, 2015 2014 2015 2014 Sales $ 378,788 $ 319,487 $ 727,240 $ 643,363 Cost of goods sold 192,891 153,503 334,163 323,300 Gross Profit 185,897 165,984 393,077 320,063 General anl administrative 166,965 145,151 333,441 335,767 Income (Loss) From Operations 18,932 20,833 59,636 (15,704 ) Other Income (Expenses); Interest expense (9,479 ) (72,789 ) (19,373 ) (126,132 ) Gain (Loss) on shares issued for debt and accrued liabilities, net - (3,500 ) - 2,080 Compensation related to issuance of series A convertible preferred - (501,200 ) - (501,200 ) Income(Loss) Before Income Taxes 9,453 (556,656 ) 40,263 (640,956 ) Provision For Income Taxes - Net Income (Loss) 9,453 (556,656 ) 40,263 (640,956 ) Net Income (Loss ) Per Share; Basic $ 0.00 $ (0.02 ) $ 0.00 $ (0.03 ) Diluted $ 0.00 $ (0.02 ) $ 0.00 $ (0.03 ) Weighted Average Shares Outstanding; Basic 46,136,326 23,673,340 46,136,326 23,030,695 Diluted 85,806,726 23,673,340 85,806,726 23,030,695 See accompanying notes to the condensed consolidated financial statements 5 Amplitech Group, Inc. Condensed Consolidated Statements of Stockholders' Equity For The Six Months Ended June 30, 2015 Common Stock Series A Convertible Preferred Additional Total Number of Par Number of Par Paid-In Accumulated Stockholders' Shares Value Shares Value Capital Deficit Equity Balance, December 31, 2014 46,136,326 46,136 1,000 1 1,631,976 (1,587,040 ) 91,073 Net income for the six months ended June 30, 2015 40,263 40,263 Balance, June 30, 2015 46,136,326 46,136 1,000 1 1,631,976 (1,546,777 ) 131,336 See accompanying notes to condensed consolidated financial statements 6 AmpliTech Group, Inc. Condensed Consolidated Statements of Cash Flows For The Six Months Ended June 30, 2015 and 2014 (Unaudited) June 30, June 30, 2015 2014 Cash Flows from Operating Activities: Net Income (Loss) $ 40,263 $ (640,956 ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 14,694 15,984 Amortization of beneficial conversion discounts - 81,829 Financing costs related to a convertible note - 11,846 Gain on shares issued for debt and accrued expenses, net - (2,080 ) Compensation related to issuance of series A convertible preferred - 501,200 Changes in Operating Assets and Liabilities: Accounts receivable 2,174 32,250 Inventory 7,521 (18,005 ) Prepaid expenses (3,714 ) 31,800 Accounts payable and accrued expenses (5,193 ) 20,444 Customer deposits 9,934 (24,082 ) Payroll taxes payable 492 (4,346 ) Total Adjustments 25,908 646,840 Net cash provided by operating activities 66,171 5,884 Cash Flows from Financing Activities: Proceeds from convertible note - 40,000 Advances from/(repayments to) factor financing, net (30,524 ) (6,574 ) Note and loan repayments - (22,095 ) Capital lease financing repayments (23,886 ) (26,931 ) Decrease in due to officer (10,000 ) - Net cash (used in) financing activities (64,410 ) (15,600 ) Net (decrease) in cash and cash equivalents 1,761 (9,716 ) Cash and Cash Equivalents, Beginning of Period 19,162 10,623 Cash and Cash Equivalents, End of Period $ 20,923 $ 907 Supplemental disclosures: Cash paid for interest expense $ 19,373 $ 27,938 Cash paid for income taxes $ - $ 649 Non-cash financing and investing activities Conversion of convertible notes payable $ - $ 90,945 Note payable and accrued expenses exchanged for common stock $ - $ 45,400 Beneficial conversion feature $ - $ 119,574 See accompanying notes to the condensed consolidated financial statements 7 AmpliTech Group, Inc. Notes To Condensed Consolidated Financial Statements For The Six Months Ended June 30, 2015 and 2014 (Unaudited) (1) Organization and Basis of Presentation Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of AmpliTech Group, Inc. (“Group” or the “Company”) have been prepared by management in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all information and footnotes required by generally accepted accounting principles for annual audited financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. The results of operations for the six months ended June 30, 2015 are not necessarily indicative of the results to be expected for the year ending December 31, 2015. The accompanying unaudited interim condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes related thereto for the years ended December 31, 2014 and 2013 included in Form 10-K filed with the SEC. Going Concern Uncertainty The accompanying financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplates the Company continuing as a going concern. As of June 30, 2015, the Company had a working capital surplus of $24,812 and an accumulated deficit of $1,546,777. Additionally, there was a net income of $40,263 for the six months ended June 30, 2015 and a net loss of $770,070 for the year ended December 31, 2014. These factors raise substantial doubt as to the Company’s ability to continue as a going concern. The Company will require additional funding to finance the growth of its current and expected future operations as well as to achieve its strategic objectives. The Company plans to improve operations by pursuing new customers, developing new products and expanding its distribution channels, both domestically and internationally, in order to increase sales and improve cash flow. However, there is no assurance that the Company will be successful in accomplishing these objectives. (2) Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared using the accrual basis of accounting. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. Cash and Cash Equivalents The Company considers deposits that can be redeemed on demand and investments that have original maturities of less than three months, when purchased, to be cash equivalents. As of June 30, 2015 and 2014 the Company’s cash and cash equivalents were deposited primarily in one financial institution. 8 AmpliTech Group, Inc. Notes To Condensed Consolidated Financial Statements For The Six Months Ended June 30, 2015 and 2014 (Unaudited) Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts equal to the estimated uncollectible amounts. The Company’s estimate is based on historical collection experience and a review of the current status of accounts receivable. It is reasonably possible that the Company’s estimate of the allowance for doubtful accounts will change in the future. No allowance was recorded at June 30, 2015 and 2014, respectively. Depreciation and Amortization Property and equipment are recorded at cost. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. Amortization of leasehold improvements is computed using the straight-line method over the shorter of the remaining lease term or the estimated useful lives of the improvements. Income Taxes The Company accounts for income taxes under the provisions of Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 740 “Income Tax”. ASC 740 requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statement carrying amounts and tax bases of certain assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has adopted the provisions of FASB ASC 740-10-05 “Accounting for Uncertainty in Income Taxes”. The ASC clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements. The ASC prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The ASC provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. At June 30, 2015 and 2014, the Company had no material unrecognized tax benefits. Earnings (Loss) Per Share Basic earnings (loss) per share (“EPS”) is determined by dividing net earnings (loss)by the weighted average number of common shares outstanding during the period. Diluted EPS is determined by dividing net earnings (loss) by the weighted average number of common shares used in the basic EPS calculation plus the number of common shares that would be issued assuming conversion of all potentially dilutive securities outstanding under the treasury stock method. As of June 30, 2015 and 2014 there were 39,670,000 and 0, respectively potential dilutive common shares that needed to be considered as common share equivalents. Inventory Obsolescence Inventory quantities and related values are analyzed at the end of each fiscal quarter to determine those items that are slow moving or obsolete. An inventory reserve is recorded for those items determined to be slow moving with a corresponding charge to cost of goods sold. Inventory items that are determined obsolete are written off currently with a corresponding charge to cost of goods sold. 9 AmpliTech Group, Inc. Notes To Condensed Consolidated Financial Statements For The Six Months Ended June 30, 2015 and 2014 (Unaudited) Revenue Recognition Revenues and costs of revenues are recognized during the period in which the products are shipped. The Company applies the provisions of FASB Accounting Standards Codification (“ASC”) 605-10, Revenue Recognition in Financial Statements ASC 605-10, which provides guidance on the recognition, presentation, and disclosure of revenue in financial statements filed with the SEC. ASC 605-10 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue for sale of products when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the fee is fixed or determinable, and (iv) the collectability is reasonably assured. The Company’s sources of revenue are from the sale of various component amplifiers. Revenue is recognizes upon shipment of such products. The Company offers a 100% satisfaction guarantee against defects for 90 days after the sale of their product except for a few circumstances. There are no maintenance or service contracts related to any product sale. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses for the periods presented. Actual results could differ from those estimates. Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standard if currently adopted would have a material effect on the accompanying consolidated financial statements. Fair Value of Assets and Liabilities The Company’s financial instruments consist of convertible notes payable, loans payable and a derivative liability. The Company believes all of the financial instruments’ recorded values approximate their fair values because of their nature and respective durations. The Company complies with the provisions of ASC 820-10, “Fair Value Measurements and Disclosures.” ASC 820-10 relates to financial assets and financial liabilities. ASC 820-10 defines fair value, establishes a framework for measuring fair value in accounting principles generally accepted in the United States of America (GAAP), and expands disclosures about fair value measurements. The provisions of this standard apply to other accounting pronouncements that require or permit fair value measurements and are to be applied prospectively with limited exceptions. ASC 820-10 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820-10 establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions, about market participant assumptions, that are developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820-10 are described below: 10 AmpliTech Group, Inc. Notes To Condensed Consolidated Financial Statements For The Six Months Ended June 30, 2015 and 2014 (Unaudited) Level1. Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Cash and cash equivalents are valued using inputs in Level 1. Level2. Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level3. Inputs that are both significant to the fair value measurement and unobservable. These inputs rely on management's own assumptions about the assumptions that market participants would use in pricing the asset or liability. The unobservable inputs are developed based on the best information available in the circumstances and may include the Company's own data. Application of Valuation Hierarchy A financial instrument's categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. As such, the Company assessed that the fair value of cash, accounts receivable, prepaid expenses, accounts payable and accrued expenses, customer deposits, convertible notes payable, notes payable, factor financing, current portion of capital leases and loans payable and due to officer approximate their carrying values due to their short-term nature. (3) Inventory Inventory, which consists primarily of raw materials and finished goods, is stated at the lower of cost (first-in, first-out basis) or market (net realizable value). The inventory value at June 30, 2015 and December 31, 2014 was as follows: June 30, 2015 December 31, 2014 Raw Materials $ 136,072 $ 129,852 Work-in Progress 19,134 33,106 Finished Goods 79,417 75,186 Engineering Models 3,726 3,726 Subtotal $ 238,349 $ 241,870 Less: Reserve for Obsolescence (82,000 ) (78,000 ) Total $ 156,349 $ 163,870 11 AmpliTech Group, Inc. Notes To Condensed Consolidated Financial Statements For The Six Months Ended June 30, 2015 and 2014 (Unaudited) (4) Notes Payable Notes Payable at June 30, 2015 includes a demand note totaling $26,958 from one corporation, with an interest rate of 8% per annum. Accrued interest related to this note was $6,772 and interest expense for the six months ended June 30, 2015 was $1,023. (5) Factor Financing The outstanding balance owed to the Factor at June 30, 2015 for financed accounts receivable was $38,312. Interest expense and related costs paid to the Factor for the six months ended June 30, 2015 was $11,529. (6) Due to Officer On August 1, 2014, the Chief Executive Officer, who is also the Company’s majority shareholder, paid off $56,291 of the SBA- backed working capital loan balance of on behalf of the Company. The $56,291 is payable on demand and accrues interest at a rate of 8% per annum. Payments will be made for the amount demanded plus accrued interest on the unpaid balance through the demand date. Since August 1, 2014, the Company repaid $20,000 of principal plus accrued interest of approximately $3,015. For the six months ended June 30, 2015, the Company repaid $10,000 of principal and accrued interest leaving a balance of $36,291 in principal and $0 in accrued interest. (7) Capital Preferred Stock On July 10, 2013, the Board of Directors of the Company approved a certificate of amendment to the articles of incorporation and changed the authorized capital stock of the Company to include andauthorize 500,000 shares of Preferred Stock, par value $0.001 per share. In July 2013, the Board of Directors of the Company designated 140,000 shares of Preferred Stock as Series A Convertible Preferred Stock (or “Series A”). Furthermore, each share of Series A is convertible into 100 shares of common stock at any time after issuance and the holder of each share of Series A is entitled to 100 votes when the vote of holders of the Company’s common stock is sought. In January 2015, the Board of Directors of the Company increased the number of Series A designated from 140,000 to 401,000. In April 2015, the Board of Directors of the Company designated 75,000 shares of Preferred Stock as Series B Convertible Preferred Stock (or “Series B”). The Series B shares are convertible into common stock at a conversion rate of one Series B share for 289 common shares. In addition, a holder of Series B Preferred Stock shall not be entitled to have any voting rights and shall hold a liquidation preference junior to A holder of Series A shares and pari passu with common shareholders. In April 2015, the Board of Directors of the Company designated 75,000 shares of Preferred Stock as Series B Convertible Preferred Stock (or “Series B”). The holder of Series B Preferred Stock shall not be entitled to have any voting rights. On April 28, 2015, the Company executed a Securities Purchase Agreement pursuant to which it agreed to sell an aggregate of 75,000 shares of Series B Convertible Preferred Stock to a private investment firm for a total purchase price of $500,000. The prospective investor never executed the Agreement and informed the Company that it will not be proceeding with the proposed investment. 12 AmpliTech Group, Inc. Notes To Condensed Consolidated Financial Statements For The Six Months Ended June 30, 2015 and 2014 (Unaudited) Common Stock: The Company originally authorized 50,000,000 shares of common stock with a par value of $0.001. Effective May 20, 2014, the Company increased its authorized shares of common stock from 50,000,000 to 500,000,000. During the six months ending June 30, 2015, no shares of common stock were issued. (8) Subsequent Events In accordance with ASC 855-10, Company management reviewed all material events through the date of this report. There are no material subsequent events to report. 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto contained elsewhere in this Quarterly Report on Form 10-Q. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. Business Overview We design, engineer and assemble micro-wave component based amplifiers that meet individual customer’s specifications. Our products consists of Radio Frequency (RF) amplifiers and related subsystems, operating at multiple frequencies from 50kHz to 44GHz, including Low Noise Amplifiers, Medium Power Amplifiers, oscillators, filters, and custom assemblies designs. We also offer non-recurring engineering services on a project-by-project basis, for a predetermined fixed contractual amount, or on a time plus material basis. Recent Developments In April 2015, the Board of Directors of the Company designated 75,000 shares of Preferred Stock as Series B Convertible Preferred Stock (or “Series B”). The Series B shares are convertible into common stock at a conversion rate of one Series B share for 289 common shares. In addition, a holder of Series B Preferred Stock shall not be entitled to have any voting rights and shall hold a liquidation preference junior to A holder of Series A shares and pari passu with common shareholders. On April 28, 2015, the Company executed a Securities Purchase Agreement pursuant to which it agreed to sell an aggregate of 75,000 shares of Series B Convertible Preferred Stock to a private investment firm for a total purchase price of $500,000.The prospective investor never executed the Agreement and informed the Company that it will not be proceeding with the proposed investment. Emerging Growth Company Status We are an “emerging growth company,” as defined in the JOBS Act. For as long as we are an “emerging growth company,” we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies,” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding advisory “say-on-pay” votes on executive compensation and shareholder advisory votes on golden parachute compensation. Under the JOBS Act, we will remain an “emerging growth company” until the earliest of: · the last day of the fiscal year during which we have total annual gross revenues of $1 billion or more; · the last day of the fiscal year following the fifth anniversary of the completion of this offering; · the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt; and · the date on which we are deemed to be a “large accelerated filer” under the Securities Exchange Act of 1934, or the Exchange Act. We will qualify as a large accelerated filer as of the first day of the first fiscal year after we have (i) more than $700 million in outstanding common equity held by our non-affiliates and (ii) been public for at least 12 months. The value of our outstanding common equity will be measured each year on the last day of our second fiscal quarter. The Section 107 of the JOBS Act provides that we may elect to utilize the extended transition period for complying with new or revised accounting standards and such election is irrevocable if made. As such, we have made the election to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. 14 Results of Operations For The Six Months Ended June 30, 2015 and June 30, 2014 Revenues Sales increased by $83,877 or approximately 13%, when comparing sales for the six months ended June 30, 2015 of $727,240 to sales for the six months ended June 30, 2014 of $643,363. This increase was directly related to an increase in production capacity that resulted from more efficient outsourcing of assembly on certain large and reoccurring foreign sales orders. Cost of Goods Sold and Gross Profit Cost of goods sold remained consistent when comparing the six months ended June 30, 2015 to the six months ended June 30, 2014. This resulted in a corresponding 23% increase in gross profit as a percentage of sales, or $73,014 when comparing the first six months of 2015 gross profit of $393,077, to the first six months of 2014 gross profit of $320,063. General and Administrative Expenses General and administrative expenses slightly decreased from $335,767 for the first six months of 2014 compared to $333,441 for the first six months of 2015, a decrease of $2,326. This resulted from decreases in various general and administrative expenses. Income (Loss) From Operations As a result of the above, the Company had net income from operations of $59,636 for the six months ended June 30, 2015compared to a loss from operations of $15,704 for the six months ended June 30, 2014, an overall increase of $75,340. Other Income (Expenses) Interest expense decreased from $126,132 for the first six months of 2014 compared to $19,373 for the first six months of 2015, a decrease of $106,759 or approximately 85%. The decrease is primarily due to the extinguishment of convertible debt interest in 2014. For The Three Months Ended June 30, 2015 and June 30, 2014 Revenues Sales increased by $59,301 or approximately 19%, when comparing sales for the three months ended June 30, 2015 of $378,788 to sales for the three months ended June 30, 2014 of $319,487. This increase was directly related to an increase in production capacity that resulted from more efficient outsourcing of assembly on certain large and reoccurring foreign sales orders. Cost of Goods Sold and Gross Profit Cost of goods sold as a percentage of sales increased by $39,388 or 26% for the three months ended June 30, 2015 compared to the three months ended June 30, 2014. The increase is due primarily to the increase in materials purchased in bulk for reoccurring foreign sales orders. This resulted in a corresponding 12% increase in gross profit as a percentage of sales, or $19,913 when comparing the first three months of 2015 gross profit of $185,897, to the first three months of 2014 gross profit of $165,984. This increase was directly related to an increase in production capacity that resulted from more efficient outsourcing of assembly on certain large and reoccurring foreign sales orders with a higher gross margin. 15 General and Administrative Expenses General and administrative expenses increased from $145,151 for the three months ended June 30, 2014 compared to $166,965 for the three months ended June 30, 2015, an increase of $21,814. The focus during the three month period ended June 30, 2015 was to concentrate on advertising for the annual trade show held in May 2015. In addition, sales commission increased as a result of the reoccurring foreign sales orders. Income (Loss) From Operations As a result of the above, the Company had net income from operations of $18,932 for the three months ended June 30, 2015compared to net income from operations of $20,833 for the three months ended June 30, 2014, a slight decrease of $1,901. Other Income (Expenses) Interest expense decreased from $72,789 for the three months ended June 30, 2014 compared to $9,479 for the three months ended June 30, 2015, a decrease of $63,310. The decrease is primarily due to the extinguishment of convertible debt interest in 2014. Overall, other expenses decreased by $501,200 when comparing the three months ended June 30, 2015 to June 30, 2014 as compensation related to the issuance of Series A Convertible Preferred was recognized in 2014. Liquidity and Capital Resources We have historically financed our operations by the issuance of convertible promissory notes, debt from third party lenders, notes issued to various private individuals and personal funds advanced from time to time by the majority shareholder, who is also the President and Chief Executive Officer of the Company. As of June 30, 2015, we had $20,923 in cash and cash equivalents compared to $19,162 in cash and cash equivalents as of December 31, 2014. As of December 31, 2014 and June 30, 2015 we had a working capital deficit of $30,145 and working capital of $24,812, respectively. We had a stockholders’ equity of $91,073 at December 31, 2014 and stockholder’s equity of $131,336 at June 30, 2015. Net cash provided by operating activities was $66,171 for the six months ended June 30, 2015. The net cash used in financing activities for the six months ended June 30, 2015 was $64,410 which results primarily from the repayments to the factor, the officer’s loan and the financed capital lease. We intend to finance our internal growth with cash on hand, cash provided from operations, borrowings, debt or equity offerings, or some combination thereof. We believe that this will provide sufficient working capital to fund our operations for the next twelve months. However, we currently have no agreements, arrangements or understandings with any person or entity to obtain financing through offerings of our securities and there can be no assurances that we will be able to do so. Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplates the Company continuing as a going concern. As of June 30, 2015, the Company had working capital of only $24,812 and stockholders’ equity of only $131,336. Additionally, there was a net loss of $770,070 for the year ended December 31, 2014.These factors raise substantial doubt as to the Company’s ability to continue as a going concern. However, the Company hopes to improve its financial condition by raising working capital from the issuance of additional equity or debt instruments. Also, the Company hopes to improve operations by pursuing new customers, developing new products and expanding its distribution channels, both domestically and internationally, in order to increase sales and improve cash flow. However, there is no assurance that the Company will be successful in accomplishing these objectives. The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. 16 Critical Accounting Policies, Estimates and Assumptions The SEC defines critical accounting policies as those that are, in management's view, most important to the portrayal of our financial condition and results of operations and those that require significant judgments and estimates. The discussion and analysis of our financial condition and results of operations is based upon our financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities. On an on-going basis, we evaluate our estimates including the allowance for doubtful accounts, the salability and recoverability of inventory, income taxes and contingencies. We base our estimates on historical experience and on other assumptions that we believe to be reasonable under the circumstances, the results of which form our basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We cannot predict what future laws and regulations might be passed that could have a material effect on our results of operations. We assess the impact of significant changes in laws and regulations on a regular basis and update the assumptions and estimates used to prepare our financial statements when we deem it necessary. Basis of Accounting The accompanying consolidated financial statements have been prepared using the accrual basis of accounting. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated. Cash and Cash Equivalents The Company considers deposits that can be redeemed on demand and investments that have original maturities of less than three months, when purchased, to be cash equivalents. Company’s cash and cash equivalents were deposited primarily in one financial institution. Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts equal to the estimated uncollectible amounts. The Company’s estimate is based on historical collection experience and a review of the current status of Accounts Receivable. It is reasonably possible that the Company’s estimate of the allowance for doubtful accounts will change in the future. Depreciation and Amortization Property and equipment are recorded at cost. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally, accelerated depreciation methods) for tax purposes where appropriate. Amortization of leasehold improvements is computed using the straight-line method over the shorter of the remaining lease term or the estimated useful lives of the improvements. 17 Income Taxes The Company accounts for income taxes under the provisions of Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 740 “Income Tax”. ASC 740 requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statement carrying amounts and tax bases of certain assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has adopted the provisions of FASB ASC 740-10-05 “Accounting for Uncertainty in Income Taxes”. The ASC clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements. The ASC prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The ASC provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Earnings (Loss) Per Share Basic earnings (loss) per share (“EPS”) is determined by dividing the net earnings (loss) by the weighted-average number of shares of common shares outstanding during the period. Diluted EPS is determined by dividing net earnings (loss) by the weighted average number of common shares used in the basic EPS calculation plus the number of common shares that would be issued assuming conversion of all potentially dilutive securities(such as stock options and convertible securities) outstanding under the treasury stock method. There were no dilutive financial instruments issued or outstanding for the periods presented. Inventory Obsolescence Inventory quantities and related values are analyzed at the end of each fiscal quarter to determine those items that are slow moving or obsolete. An inventory reserve is recorded for those items determined to be slow moving with a corresponding charge to cost of goods sold. Inventory items that are determined obsolete are written off currently with a corresponding charge to cost of goods sold. Revenue Recognition Revenues and costs of revenues are recognized during the period in which the products are shipped. The Company applies the provisions of FASB Accounting Standards Codification (“ASC”) 605-10, Revenue Recognition in Financial Statements ASC 605-10, which provides guidance on the recognition, presentation, and disclosure of revenue in financial statements filed with the SEC. ASC 605-10 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue for sale of products when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the fee is fixed or determinable, and (iv) the collectability is reasonably assured. The Company’s sources of revenue are from the sale of various component amplifiers. Revenue is recognizes upon shipment of such products. The Company offers a 100% satisfaction guarantee against defects for 90 days after the sale of their product except for a few circumstances. There are no maintenance or service contracts related to any product sale. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses for the periods presented. Actual results could differ from those estimates. 18 Off Balance Sheet Transactions None. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Smaller reporting companies are not required to provide the information required by this item. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management, including our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Exchange Act as of the end of the period covered by this report. Our management does not expect that our disclosure controls and procedures will prevent all error and all fraud. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Based on the evaluation as of June 30, 2015, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures were effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes that have affected, or are reasonably likely to materially affect, our internal control over financial reporting (as defined in Rules 13a-15(f) or 15d-15(f) under the Exchange Act) during the period covered by this report. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. To the best of our knowledge, there are no pending legal proceedings to which we are a party or of which any of our property is the subject. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable Item 5. Other Information. None. 20 Item 6. Exhibits. (a) Exhibits Exhibit No. Description 31.1 Rule 13a-14(a) / 15d-14(a) Certification of Principal Executive Officer 31.2 Rule 13a-14(a) / 15d-14(a) Certification of Principal Financial Officer 32.1 Section 1350 Certification of Principal Executive Officer 32.2 Section 1350 Certification of Principal Financial Officer 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AmpliTech Group, Inc. Date: August 14, 2015 By: /s/ Fawad Maqbool Fawad Maqbool President and Chief Executive Officer (Principal Executive Officer) Date: August 14, 2015 By: /s/ Louisa Sanfratello Louisa Sanfratello Chief Financial Officer (Principal Financial and Accounting Officer) 22
